Death Opinion














IN THE COURT OF CRIMINAL APPEALS

OF TEXAS




WR-74,593-01

In re 25th Judicial District Attorney's Office (State v. Charles Morgan Dittman, Sr.)



On Petition for a Writ of Mandamus
Regarding Case 09-1941-CR of the 274th Judicial District Court of
Guadalupe County

Womack, J., filed a concurring statement, in which Johnson, Keasler, and Hervey,
JJ., joined.


	I join the Court's order dismissing the relator's petition with the understanding that the
dismissal is based, not on the merits of the petition, but on the relator's failure to follow the
requirement of Rule of Appellate Procedure 72.1: "A motion for leave to file must accompany an
original petition for  mandamus ."

Filed:   September 15, 2010.
Do Not Publish.